Ariel Investment Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 February 11, 2016 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C.20549 RE: ARIEL INVESTMENT TRUST (the “Trust”) Securities Act Registration No: 033-07699 Investment Company Act Registration No: 811-4786 Ariel Fund (S000005024) Ariel Appreciation Fund (S000005025) Ariel Focus Fund (S000005026) Ariel Discovery Fund (S000031125) Ariel International Fund (S000035291) Ariel Global Fund (S000035292) Ladies and Gentlemen: Pursuant to Rule 485(b) of the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and the regulations thereunder, transmitted herewith on behalf of the Trust is Post-Effective Amendment (“PEA”) No.60 under the 1933 Act and Amendment No.60 under the 1940 Act to the Trust’s Registration Statement on Form N-1A.This PEA No.60 hereby incorporates Parts A, B and C from the Trust’s PEA No.59 on Form N-1A filed January28, 2016.This PEA No.60 is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summaries first provided in PEANo. 59 (Accession No.0000894189-16-007220) to the Trust’s Registration Statement. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414) 765-6620. Very truly yours, /s/ Alia M. Vasquez Alia M. Vasquez, Esq. Vice President For U.S. Bancorp Fund Services, LLC, as Administrator to the Trust
